Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                         Illinois Official Reports                        the accuracy and
                                                                          integrity of this
                                                                          document
                                 Appellate Court                          Date: 2020.06.28
                                                                          18:53:33 -05'00'



                  Grundhoefer v. Sorin, 2018 IL App (1st) 171068



Appellate Court      DAVA GRUNDHOEFER, Plaintiff-Appellant, v. JOHN SORIN and
Caption              BETTE SORIN, Defendants-Appellees.



District & No.       First District, First Division
                     Docket No. 1-17-1068



Filed                July 9, 2018



Decision Under       Appeal from the Circuit Court of Cook County, No. 15-L-000361; the
Review               Hon. John. H. Ehrlich, Judge, presiding.



Judgment             Affirmed.


Counsel on           Novoselsky Law Offices, P.C., of Waukegan (David Novoselsky, of
Appeal               counsel), for appellant.

                     Cozen O’Connor, of Chicago (Richard A. Devine, James G. Argionis,
                     and Corey T. Hickman, of counsel), for appellees.



Panel                JUSTICE HARRIS delivered the judgment of the court, with opinion.
                     Presiding Justice Pierce and Justice Mikva concurred in the judgment
                     and opinion.
                                              OPINION

¶1       Plaintiff, Dava Grundhoefer, appeals the order of the circuit court granting summary
     judgment in favor of defendants, John Sorin and Bette Sorin, on Grundhoefer’s malicious
     prosecution claim. On appeal, Grundhoefer contends the trial court erred in granting summary
     judgment where the court (1) failed to follow the law of the case doctrine thereby disregarding
     a prior appellate court ruling on the issue of damages and (2) improperly decided contested
     issues of fact regarding damages and probable cause that should have been left for a jury to
     determine. For the following reasons, we affirm.

¶2                                         JURISDICTION
¶3       The trial court granted the Sorins’ motion for summary judgment on January 19, 2017.
     Grundhoefer filed a motion to reconsider and vacate, which the trial court denied on April 26,
     2017. Grundhoefer filed a notice of appeal on April 27, 2017. Accordingly, this court has
     jurisdiction pursuant to Illinois Supreme Court Rules 301 (eff. Feb. 1, 1994) and 303 (eff. July
     1, 2017), governing appeals from final judgments entered below.

¶4                                        BACKGROUND
¶5       The following facts relevant to this appeal are taken from our opinion in Grundhoefer’s
     prior appeal, Grundhoefer v. Sorin, 2014 IL App (1st) 131276. Grundhoefer, a licensed
     physician, was married to the Sorins’ son David. David died on August 11, 2008, when he
     suffered a fall while climbing on the outside of their residence. He died intestate, and his estate
     was filed in probate. Grundhoefer was appointed administrator of the estate, and she served
     upon the Sorins a citation to discover assets. A dispute between the parties arose during these
     proceedings, specifically regarding the ownership of a 2007 Hyundai Santa Fe vehicle. On July
     21, 2010, while the probate dispute was pending, the Sorins filed a wrongful death claim
     against Grundhoefer in which they alleged that Grundhoefer prescribed Ambien to David even
     though a side effect of taking the drug is sleepwalking, and she knew of David’s propensity
     for sleepwalking. The complaint alleged that Grundhoefer’s actions in prescribing Ambien to
     David were “negligent” or “careless,” and proximately caused David’s death.
¶6       Grundhoefer claimed she was never served with the wrongful death complaint and only
     learned of its existence from a July 22, 2010, Chicago Sun-Times (Sun-Times) article
     discussing the case. Grundhoefer alleged that as a result of the article, a producer from the
     television show Dr. Phil contacted her to appear on a show about Ambien. Grundhoefer alleged
     that the wrongful death claim was reported to her malpractice insurance carrier, her employer,
     and the Illinois Department of Financial and Professional Regulation. On August 17, 2010, an
     order was entered terminating the probate dispute in favor of the Sorins. The Sorins voluntarily
     dismissed their wrongful death complaint on October 28, 2010, and have not refiled.
¶7       On January 20, 2011, Grundhoefer filed her original complaint against the Sorins and
     against James J. Roche and James J. Roche Associates, the attorney and law firm representing
     the Sorins in their underlying wrongful death claim. Her second amended complaint contained
     five counts alleging malicious prosecution and defamation per se against defendants. On
     March 11, 2013, the trial court granted the defendants’ motions to dismiss pursuant to section
     2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2012)), finding that


                                                  -2-
       Grundhoefer’s claim for malicious prosecution did not sufficiently allege an absence of
       probable cause, nor did it allege a special injury. It also found that the claims for defamation
       per se contained allegations based upon “information and belief,” which did not satisfy the
       requirement that such claims “be pled with a heightened level of precision and particularity.”
¶8         Grundhoefer appealed, and this court affirmed dismissal of the defamation per se counts
       in the complaint but reversed the dismissal of the malicious prosecution count against the
       Sorins. See Grundhoefer, 2014 IL App (1st) 131276. The case was remanded and after
       discovery had been conducted, the Sorins filed a motion for summary judgment. They alleged
       that Grundhoefer failed to provide any evidence to support the elements of her malicious
       prosecution claim. After a hearing, the trial court granted summary judgment in favor of the
       Sorins, and Grundhoefer filed this timely appeal.

¶9                                              ANALYSIS
¶ 10        First, Grundhoefer argues that the law of the case doctrine precludes the trial court’s
       consideration of the probable cause and damages issues below. The law of the case doctrine
       provides that “questions of law decided on a previous appeal are binding on the trial court on
       remand as well as on the appellate court on a subsequent appeal.” Norris v. National Union
       Fire Insurance Co. of Pittsburgh, 368 Ill. App. 3d 576, 580 (2006). The doctrine “merely
       expresses the practice of courts generally to refuse to reopen what has been decided.” People
       v. Patterson, 154 Ill. 2d 414, 468-69 (1992). It applies to a court’s explicit decisions as well as
       issues decided by necessary implication. CNA International, Inc. v. Baer, 2012 IL App (1st)
       112174, ¶ 39. The doctrine, however, does not apply to issues of fact or matters concerning the
       claim that were not decided by the appellate court. Zokoych v. Spalding, 84 Ill. App. 3d 661,
       667 (1980).
¶ 11        Grundhoefer’s prior appeal involved the trial court’s dismissal of her malicious prosecution
       claim pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West
       2016)). The question presented by a section 2-615 motion to dismiss is whether the pleadings
       contain sufficient allegations which, if proven, could entitle the plaintiff to relief. Bryson v.
       News America Publications, Inc., 174 Ill. 2d 77, 86-87 (1996). In the instant appeal, however,
       the trial court below ruled on a motion for summary judgment. “Upon reaching the summary
       judgment stage of [the] proceedings, we have moved beyond an examination of the sufficiency
       of the pleadings to a determination of whether there are any material issues of fact to advance
       to a full trial.” Holland v. Arthur Andersen & Co., 212 Ill. App. 3d 645, 650 (1991). If the
       moving party provides evidence that, if not contradicted, would entitle the party to judgment
       as a matter of law, the nonmoving party cannot rely on her pleadings alone to raise issues of
       material fact. CitiMortgage, Inc. v. Sconyers, 2014 IL App (1st) 130023, ¶ 9. In other words,
       “[t]hat which may be sufficient to plead a cause of action does not necessarily survive a
       summary judgment motion.” Drinane v. State Farm Mutual Automobile Insurance Co., 222
       Ill. App. 3d 805, 810 (1991). Since the trial court did not consider the same issues in the motion
       to dismiss as it did in the motion for summary judgment, the law of the case doctrine has no
       application here. Therefore, we examine whether the trial court’s grant of summary judgment
       on Grundhoefer’s malicious prosecution claim was proper.
¶ 12        The trial court properly grants summary judgment where the pleadings, depositions, and
       admissions on file, along with any affidavits, show that no genuine issue of material fact exists
       and the moving party is entitled to judgment as a matter of law. Robidoux v. Oliphant, 201 Ill.

                                                    -3-
       2d 324, 335 (2002). Although Grundhoefer need not prove her case at the summary judgment
       stage, as the nonmoving party she must present a factual basis that would arguably entitled her
       to a judgment. Id. We review the trial court’s grant of summary judgment de novo. Home
       Insurance Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004).
¶ 13        “A malicious prosecution action is brought to recover damages suffered by one against
       whom a suit has been filed maliciously and without probable cause.” Miller v. Rosenberg, 196
       Ill. 2d 50, 58 (2001). To establish a claim for malicious prosecution, a party must allege facts
       showing (1) the commencement or continuation of an original civil or criminal proceeding,
       (2) termination of the proceeding in her favor, (3) absence of probable cause for the
       proceeding, (4) presence of malice, and (5) damages resulting to her. Swick v. Liautaud, 169
       Ill. 2d 504, 512 (1996). Grundhoefer contends summary judgment was improper where a
       question of fact exists as to the element of probable cause.
¶ 14        Probable cause is defined as a “set of facts that would lead a person of ordinary caution
       and prudence to believe that he had a justifiable claim against the defendant.” Keefe v.
       Aluminum Co. of America, 166 Ill. App. 3d 316, 317 (1988). Probable cause acts as a complete
       defense in an action for malicious prosecution. Ely v. National Super Markets, Inc., 149 Ill.
       App. 3d 752, 758 (1986). The issue of probable cause as an element of a malicious prosecution
       claim is a mixed question of law and fact. Id. Whether the circumstances proving probable
       cause are true is a question of fact, but whether these circumstances amount to probable cause
       is a question of law for the courts. Id.
¶ 15        In their wrongful death complaint, the Sorins alleged that Grundhoefer was negligent in
       prescribing Ambien to David even though she was aware of its side effects and David’s
       sleepwalking episodes. They alleged that she also breached her duty of care by failing to warn
       David or the Sorins “of the potentially harmful risks and side-effects of Ambien.” In her
       deposition, however, Grundhoefer testified that she did not prescribe Ambien to David; rather,
       it was David’s father, Dr. Sorin, who had prescribed it to him in the past, and the family knew
       David was taking Ambien. Grundhoefer stated that she got this information from David’s sister
       after his death. Where the existence of probable cause to initiate the proceedings rests on the
       credibility of the parties, the issue is generally one of fact for the fact finder and summary
       judgment is not appropriate. Howard v. Firmand, 378 Ill. App. 3d 147, 151 (2007).
¶ 16        We find, however, that summary judgment was proper here where Grundhoefer failed to
       establish the damages element of her malicious prosecution claim. Summary judgment is
       appropriate where the absence of one or more of the essential elements of a malicious
       prosecution claim “has been established to the point that it may fairly be said that no genuine
       issue of fact as to its absence exists.” Joiner v. Benton Community Bank, 82 Ill. 2d 40, 45
       (1980).
¶ 17        When the underlying lawsuit in a malicious prosecution claim is a civil proceeding,
       common law requires that the plaintiff plead and prove some special injury “ ‘beyond the
       anxiety, loss of time, attorney fees, and necessity for defending one’s reputation, which are an
       unfortunate incident of many (if not most) lawsuits.’ ” Stopka v. Lesser, 82 Ill. App. 3d 323,
       325 (1980) (quoting Lyddon v. Shaw, 56 Ill. App. 3d 815, 818 (1978)). This requirement is
       based on the premise that “the courts are open to every citizen to claim what ‘he deems to be
       his right without fear of being prosecuted for heavy damages.’ ” Cult Awareness Network v.
       Church of Scientology International, 177 Ill. 2d 267, 280-81 (1997) (quoting Smith v. Michigan
       Buggy Co., 175 Ill. 619, 628 (1898)).

                                                  -4-
¶ 18       However, in response to what it perceived as a crisis in medical malpractice litigation, the
       General Assembly enacted section 2-109 to make a suit for malicious prosecution more
       available as a means to discourage and punish frivolous medical malpractice lawsuits. Miller,
       196 Ill. 2d at 63-64. Section 2-109 provides:
               “In all cases alleging malicious prosecution arising out of proceedings which sought
               damages for injuries or death by reason of medical, hospital, or other healing art
               malpractice, the plaintiff need not plead or prove special injury to sustain his or her
               cause of action.” 735 ILCS 5/2-109 (West 2016).
       The parties do not dispute that section 2-109 applies. Grundhoefer, however, contends that not
       only does section 2-109 exempt her from having to plead or prove special damages, but it also
       presumes damages so that she need not establish that element on a motion for summary
       judgment. Grundhoefer argues that requiring her to prove her career has suffered, or that she
       has been financially damaged, would run counter to the legislative purpose of section 2-109.
¶ 19       We disagree with this interpretation of section 2-109. Our primary objective in interpreting
       a statute is to ascertain and give effect to legislative intent as indicated by the statutory
       language, given its plain and ordinary meaning. Blum v. Koster, 235 Ill. 2d 21, 29 (2009).
       Section 2-109 merely states that “the plaintiff need not plead or prove special injury to sustain
       his or her cause of action.” 735 ILCS 5/2-109 (West 2016). Nothing in the plain words of
       section 2-109 indicates that the General Assembly intended to presume damages, or to
       eliminate the need to plead or prove the element of damages in a malicious prosecution claim.
¶ 20       In her claim for malicious prosecution, Grundhoefer alleged as damages the loss of her
       “professional reputation and patients.” She alleged that when the Sorins filed their wrongful
       death suit against her, she had to “file a claim under professional malpractice insurance” and
       “answer to the boards.” The Sorins, however, argued that Grundhoefer’s allegations of
       damages “have proven to be either speculative, false, or non-existent.” They noted that they
       voluntarily withdrew the suit before summons was served. They also pointed to deposition
       testimony in which Grundhoefer stated that she assumed her supervisors reported the wrongful
       death suit to their insurance carrier and the Department of Financial and Professional
       Regulation, but she did not possess any documents showing such reports. Grundhoefer’s
       physician profile also contains no reportable events in her record, and her expert witness, Dr.
       Atkins, confirmed that because the wrongful death suit did not result in a judgment or
       settlement, Grundhoefer was not required to report it.
¶ 21       Nevertheless, Grundhoefer, without citation to authority, claims she sufficiently
       established damages. Despite the absence of supporting documentation, she contends she has
       no reason to believe her supervisors at the University of Illinois at Chicago did not report the
       lawsuit to their insurance carrier or the Department of Financial and Professional Regulation.
       Furthermore, if a prospective employer were to ask whether a claim has ever been filed against
       her, she would have to answer truthfully and list the Sorins’ suit. Grundhoefer contends she
       has been damaged because Dr. Atkins opined that he would normally hire an equally-qualified
       physician who did not have a malpractice suit on his or her record. However, as discussed
       above, the Sorins’ suit does not appear in Grundhoefer’s professional records and her damages
       claims are based on what might have happened or may happen in the future. While we find
       understandable Grundhoefer’s concerns about how colleagues and prospective employers
       might view her if they knew of the lawsuit, she cannot rely on pure speculation or conjecture
       to establish damages. Perfection Corp. v. Lochinvar Corp., 349 Ill. App. 3d 738, 744 (2004).

                                                   -5-
¶ 22       Grundhoefer also alleged damages in the form of lost opportunity. Specifically, she
       claimed she would have liked to work at Northwestern or in Chicago but was not offered those
       fellowships. She believed that John Sorin, a physician at Northwestern, may have “[done]
       something affirmatively” to keep her from those opportunities. Grundhoefer, however, did not
       have any information to support this claim and acknowledged that Northwestern gets “a lot of
       qualified candidates.” This unsupported and self-serving deposition testimony is not sufficient
       to withstand a motion for summary judgment. See id.
¶ 23       Furthermore, Grundhoefer makes no allegation that her malpractice insurance has been
       affected by the suit, and when asked whether she “paid for any attorneys’ fees related” to the
       wrongful death suit, Grundhoefer answered, “For this part, no.” She stated that she incurred
       attorneys’ fees in connection with the probate case. Grundhoefer is presently working and does
       not allege that she has had difficulty finding employment or attracting patients as a result of
       the Sorins’ suit. Although she acknowledged she has not suffered monetary damages, she
       wonders “where [she] would be or what [her] life would be like without [the wrongful death
       suit].” Again, such speculation cannot be the basis of a damages award. Id.
¶ 24       Although Grundhoefer need not prove damages at the summary judgment stage, as the
       nonmoving party she must present a factual basis for damages that would arguably entitle her
       to a judgment. Robidoux, 201 Ill. 2d at 335. Since she has not established the damages element,
       summary judgment in favor of the Sorins was proper. See Swick, 169 Ill. 2d at 512 (finding
       that a plaintiff must establish all five elements in order to pursue a malicious prosecution
       claim).
¶ 25       For these reasons, the judgment of the circuit court is affirmed.

¶ 26      Affirmed.




                                                  -6-